The pivotal point upon which the decision in this case turns is whether or not the phrase "fixed by law," as used in the contract of insurance, is ambiguous. I am not in accord with the view of the Supreme Court of the United States in the case of United States Fidelity  Guaranty Co. v. Guenther,281 U.S. 34, 74 L. Ed. 683, 72 A. L. R. 1064, wherein the court, in dealing with a situation practically identical with that presented here, held that the phrase is free from ambiguity. The question before us is not a federal question, and while the decision of the highest federal court is entitled to the most respectful consideration, it will be considered by us only as persuasive authority. See 14 Am. Jur., Courts, p. 335 § 116.
In the above-cited case the court reversed a decision of the Circuit Court of Appeals for the Sixth Circuit (United States Fidelity  Guaranty Co. v. Guenther, 31 F.2d 919), which court affirmed a decision of the Federal District Court holding the insurer to be liable. It is my view that the lower federal courts properly analyzed and correctly determined the question. In the decision of the Circuit Court of Appeals, the court expressed the view that the expression "fixed by law" is at least susceptible of two constructions: that it may mean or be fully satisfied by limiting it to a law enacted by the Legislature of a state; that ordinarily when one speaks of the "law," this is what is meant, that one thus speaking has in mind a rule of conduct of uniform and general application prescribed by the *Page 25 
supreme law-making body of some sovereignty and not ordinances, bylaws, or regulations of a municipality. It was further pointed out that the state and not the municipality is the natural governmental unit under consideration by the parties when writing insurance, and if it had been intended to include municipal ordinances, this could have been easily stated. It was further pointed out that the territory covered by the policy was specifically stated as within the limits of the United States and Canada, and that a myriad of separate municipalities were within these territorial limits. The court refused to hold that the contract contemplated that every insured should, before entering one of these municipalities, investigate and learn whether an ordinance fixing an age limit was in force within the respective municipalities before entrusting his automobile to someone else.
The decision of the Federal District Court above referred to was followed in the case of Zolla v. Employers Liability Assurance Corp., 251 Ill. App. 197, which case involved a state of facts analogous to the facts involved herein. It was pointed out in that case that if it had been the intention of the insurance company that the insured would understand that the policy might become void when the car was being used contrary to the provisions of any valid city ordinance, it would have so stated in the policy. It was further suggested that it is not unusual for owners to make trips across the continent in automobiles; that it could hardly be supposed that it was the intention of the parties that the contract of insurance should be made dependent for its validity upon the provisions of the different ordinances of the hundreds of municipalities through which the motor vehicle would probably be driven.
Ambiguity exists when there is genuine uncertainty which one of two or more meanings is the proper meaning. Morgan v. Wheeler, 150 Kan. 667, 95 P.2d 320. It is clear to me that there is genuine uncertainty as to whether or not the phrase "fixed by law" was intended to refer to federal law, state law, or municipal law, or whether it was intended to embrace all written legislative enactments, federal, state, or local. It is my view that there is patent ambiguity, and therefore we should follow the well-established rule that the policy should be construed strictly against the insurer, and the construction adopted which is more favorable to the insured. Taylor v. Insurance Co. of North America, 25 Okla. 92, 105 P. 354.
In this jurisdiction municipal ordinances are not given equal rank and standing with enactments of the State Legislature. We do not take judicial notice of such ordinances. They must be presented to this court by proper pleadings and evidence. Bradley v. Renfrow, 184 Okla. 25, 84 P.2d 430; Cunningham v. Ponca City, 27 Okla. 858, 113 P. 919.
For the above reasons, I respectfully dissent.
BAYLESS, J., concurs herein.